IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHERIFA BELABBAS,                               )
                                                 )
        Plaintiff,                               )
                                                 )         Case No. 1:16-cv-07379-JPM
 v.                                              )
                                                 )
 INOVA SOFTWARE INC., FRITZ                      )
 EISENHART, in his individual and                )
 professional capacities, and GILLES             )
 TOULEMONDE, in his individual and               )
 professional capacities,                        )
                                                 )
        Defendants.                              )


                        ORDER SETTING TELEPHONIC HEARING



       Before the Court is Defendants’ Consent Letter Motion for Extension of Time, filed on

February 10, 2020. (ECF No. 243.) The motion indicates that parties “have agreed in principle

to settle all remaining disputes with respect to the judgment and the Application, and are in the

process of finalizing a settlement agreement,” and request a 30 day extension of their filing

deadlines for opposing Plaintiff’s application for fees and costs, altering or amending the

judgment, or seeking a new trial. (Id.) Furthermore, the parties indicate that “one discrete (non-

substantive) issue remains to be finalized that Plaintiff has been unable to address due to a

serious personal issue that has kept her out of the country.”


       This is the fourth motion seeking an extension. (See ECF Nos. 233, 238, 241.) Parties

indicate in their Consent Letter Motion that there are specific reasons for the continuing requests.

(ECF No. 243.) The Court hereby sets a brief Telephonic Hearing on this Motion for Friday,
February 14, 2020 at 4:30 p.m. EST, 3:30 p.m. CST, for the limited purpose of discussing the

timeline of closing the case, with dial-in information to follow.


       SO ORDERED, this 11th day of February, 2020.

                                                       /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
